FILED
                              NOT FOR PUBLICATION                           JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTON WIBOWO HARTONO and FNU                     No. 10-70048
SHINTA,
                                                 Agency Nos.         A096-351-501
               Petitioners,                                          A096-351-502

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Anton Wibowo Hartono and Shinta, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Hartono’s motion to reopen

as untimely because the motion was filed more than four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Hartono failed to establish changed

circumstances to qualify for the regulatory exception to the time limitation, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 987, 989-90 (the new

evidence must be “qualitatively different” from the evidence at the previous

hearing).

      We lack jurisdiction to consider any challenge to the BIA’s decision not to

sua sponte reopen proceedings. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      We deny Hartono’s motions for judicial notice. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc); cf. Gafoor v. INS, 231 F.3d 645, 655-56 (9th

Cir. 2000) (the court may take judicial notice of dramatic events and will remand

to the agency for consideration).

      On April 30, 2012, petitioners submitted several motions based on a

completely different set of underlying facts. We deny these motions.


                                          2                                     10-70048
      Finally, we reject Hartono’s argument that the BIA violated his right to a full

and fair hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring

error for a petitioner to prevail on a due process claim).

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  10-70048